DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chad Hinrichs on 19 July 2021.
The application has been amended as follows: 
5. (Currently Amended) A pressure relief valve for protecting a system from overpressure of a fluid, the valve comprising: 
a valve body mounted on a fitting, the fitting having an inlet and an outlet; 
an ejector with a cap; 
a primary seal located on the ejector cap and a secondary seal located on an outer diameter of the ejector; 
a trigger mechanism with a plurality of tines attached to the ejector and a fixed stop attached to the valve body; 
a valve centerline; 
a spring mechanism; 
the tines each having a chamfered surface which contacts the fixed stop when the ejector is in the closed position; and 

Allowable Subject Matter
Claims 2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a chamfered surface on the fixed stop which contacts the chamfered surfaces of the tines when the ejector is in the closed position”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 7 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the tines threadedly engage the ejector”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753